               Case 1:19-cv-01135-JDP Document 20 Filed 06/25/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10                                          FRESNO DIVISION
11
                                                       )       Case No.: 1:19-cv-01135-JDP
12   AVIS BRAGGS,                                      )
                                                       )       STIPULATION AND ORDER FOR AN
13                  Plaintiff,                         )       EXTENSION OF TIME
                                                       )
14        vs.                                          )       ECF No. 19
     ANDREW SAUL,                                      )
15   Commissioner of Social Security,                  )
                                                       )
16                                                     )
                    Defendant.                         )
17                                                     )
18
19          Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the
20   parties, through their respective counsel of record, that the time for Defendant to respond to
21   Plaintiff’s Motion for Summary Judgment be extended thirty (30) days from June 24, 2020, up to
22   and including July 24, 2020. This is the Defendant’s first request for an extension, but the
23   parties’ third stipulation. The parties previously stipulated to an extension for Plaintiff to
24   transmit the letter brief (Dkt. 13) and file the merits brief (Dkt. 16-17).
25          Defendant requests this extension in order to further consider the 1,582 page
26   administrative record in light of the issues raised in Plaintiff’s motion (Dkt. 19). Defendant’s
27   deadline now conflicts with other deadlines on counsel’s docket. Counsel requested voluntary
28   remand of a case on June 17, 2020, filed two merits briefs on June 18, 2020 and one merits brief


                                                           1
               Case 1:19-cv-01135-JDP Document 20 Filed 06/25/20 Page 2 of 3



 1   on June 22, 2020, and counsel is planning to file another merits brief on June 24, 2020. Though
 2   counsel anticipated that she could meet the new deadline of June 24, 2020 at the time the parties
 3   stipulated for Plaintiff’s extension for the merits brief, an issue arose in another case that
 4   required close coordination with supervisory attorneys regarding issues that have not yet been
 5   litigated concerning the Commissioner’s revised medical evidence regulations. In addition, as a
 6   result of the disruptions in counsel’s family care plan arising from the public health emergency
 7   and counsel’s ongoing work as a military reservist, counsel has taken leave and had reduced time
 8   available to manage conflicting deadlines such as this one. Counsel took leave on June 19, 2020
 9   to attend to family matters, and military leave on June 12, 2020 to attend monthly training.
10          The parties further stipulate that the Court’s Scheduling Order shall be modified
11   accordingly.
12                                                  Respectfully submitted,
13
     Dated: June 24, 2020                           /s/ Jonathan O. Pena
14                                                  (*as authorized via e-mail on June 24, 2020)
                                                    JONATHAN O. PENA
15                                                  Attorney for Plaintiff
16
     Dated: June 24, 2020                           McGREGOR W. SCOTT
17                                                  United States Attorney
                                                    DEBORAH LEE STACHEL
18                                                  Regional Chief Counsel, Region IX
19                                                  Social Security Administration

20                                          By:     /s/ Ellinor R. Coder
                                                    ELLINOR R. CODER
21                                                  Special Assistant U.S. Attorney
22                                                  Attorneys for Defendant
23
24
25
26
27
28


                                                        2
                Case 1:19-cv-01135-JDP Document 20 Filed 06/25/20 Page 3 of 3



 1                                                 ORDER
 2            Under the parties’ stipulation, defendant shall have an extension, up to and including July
 3   24, 2020, to respond to plaintiff’s Motion for Summary Judgment.
 4
     IT IS SO ORDERED.
 5
 6
     Dated:      June 25, 2020
 7                                                         UNITED STATES MAGISTRATE JUDGE
 8
 9
     No. 204.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       3
